DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. Patent No. 8,336,766) in view of Swinfen (U.S. Patent Application Publication 2015/0186857 A1).
Regarding claim 1, Miller teaches:
A system for protecting at least one element of an unattended transaction terminal, referred to as the element to be protected (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said system comprises: 
means for protecting said at least one element to be protected and interacting with at least one user of said unattended transaction terminal (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience ), said means for protecting comprising: 
means for controlling at least one parameter for backlighting at least part of said at least one element to be protected (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine); 
means for emitting at least one signal carrying at least one message, relating to said backlighting parameter, to be displayed on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; and 
means for detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), said means for detecting an abnormality delivering an alert 
means for checking that the detected abnormality represents a fraud on the element to be protected, comprising: 
means for controlling a light source external to said element to be protected; and
means for analyzing a light intensity relating to the light source, delivering a decision to validate that said detected abnormality represents a fraud on the element to be protected in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 11, line 41 - Col. 13, line 31 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as and Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system).
Miller does not teach:
based on no response to said displayed message being received before expiry of a predetermined time.  This is taught by Swinfen (See paragraph [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claim 5, modified Miller teaches:        
The system according to claim 1, wherein said at least one element to be protected is a keypad or a card reader (See Miller Figure 1 – keypad [32] and card reader [66].  See also the rejection of claim 1 regarding the card reader and keypad).
Regarding claim 6, modified Miller teaches:
The system according to claim 1, comprising means for receiving at least one triggering command to trigger said means for protecting, coming from a module for protecting said unattended transaction terminal (See Miller Figure 11 and Col. 12, lines 5-63 and Col. 13, lines 1-14 - describes a process of activating the elements [126] and [128] and providing a warning based on the detected radiation is automatically performed, i.e. triggered, when the insertion of a card into the slot is detected).
Regarding claim 7, modified Miller teaches:
The system according to claim 6, wherein said means for receiving a triggering command and/or said means for protecting are implemented in said at least one element to be protected (See Miller Figure 9 and Col. 11, lines 5-27 which teaches where the elements [126] and [128] are installed in the card slot housing [66]).	
Regarding claim 8, modified Miller teaches:
The system according to claim 1, wherein said means for controlling at least one backlighting parameter belong to the group consisting of: 
- means for activating one or more colours emitted by at least one light source internal to said at least one element to be protected; 
- means for intermittent activation of at least one light source internal to said at least one element to be protected; 
- a combination of said means for activating and said means for intermittent activation (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claim 9, modified Miller teaches:
The system according to claim 1, comprising means for backlighting at least part of said at least one element to be protected, said means for backlighting belonging to the group consisting of: 
- a light guide around at least part of said element to be protected; 
- a structure composed of a plastic part, connected to at least one light source internal to said at least one element to be protected, placed on an impact-resistant white part;
- a structure composed of a light-diffusing part, connected to at least one light source internal to said at least one element to be protected, a light-diffusing frosted film and an  impact-resistant protective part; 
- a light source disposed under at least one key of said element to be protected, when the latter is a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).
Regarding claims 10 and 12, Miller teaches:
A method/ computer-readable and non-transitory storage medium, storing a computer program product thereon, which when executed by a processor of a protection system configure the protection system to perform a method for protecting at least one element of an unattended transaction terminal, referred to as the element to be protected (See Miller Col. 4, Lines 42-47 - describes an automated teller machine [ATM] as a type of unattended transaction terminal and different types of user interfaces that act as security measures), wherein said method comprises: 
protecting said at least one element to be protected and interacting with at least one user of said unattended transaction terminal, comprising (See Miller Col. 11, Lines 5-22 - describes a system that uses variations in light radiation as part of the user experience during a transaction to verify authorized user behavior and conditions of the machine): 
controlling at least one parameter for backlighting at least part of said at least one element to be protected (See Miller Figure 9 – elements [66, 126, 128]; Col. 11, Lines 5-40 - describes a system that uses variations in light radiation as part of the user ); 
displaying at least one message, relating to said backlighting parameter on a screen of said unattended transaction terminal, said at least one message corresponding to the interacting with the at least one user; 
detecting an abnormality according to said interacting (See Miller Col. 12, Lines 5-63 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system as measured by light emitters and sensors), , or receiving a negative response from the user to said displayed message; and 
delivering an alert in response to detecting the abnormality; and
checking that the a detected abnormality represents a fraud on the element to be protected, comprising: 
controlling an illumination of a light source that is external to said element to be protected; and 
analyzing a light intensity, relating to the illumination of the light source; and
validating that said detected abnormality represents a fraud on the element to be protected in response to said analyzed light intensity being not in accordance with a reference light intensity (See Miller Col. 11, line 41 - Col. 13, line 31 - describes the system displaying a warning message on the screen to alert a user to unauthorized conditions of the system, such as a fraud device placed over the card reader, as measured by light emitters and sensors.  The system prompts the user for input to verify the illumination of lights around a card reader slot to determine if an unauthorized reading device is attached said card reader.  If an unauthorized device is detected, then the system will send a status message to a service provider to indicate an issue with and Col. 4 line 42-59 - describes various user interface devices including at least a display screen showing system generated messages to a user and a keypad allowing said user to respond to said messages or validate operating conditions of the system).
Miller does not teach:
based on not receiving a response from the at least one user to said displayed message before expiry of a predetermined period of time.  This is taught by Swinfen (See paragraph [0201] - describes a system using time expiration as governing user inputs responding to messages displayed on a screen as a security measure in ATMs, and that this practice is normal, or well known in the art).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a timed user response requirement to verify a message from the user interface as noted in Swinfen in the invention of Miller because the use of timeouts is a common practice in ATM transactions.
Regarding claims 13 and 16, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein said at least one element to be protected is a keypad or a card reader (See Miller Figure 1 – keypad [32] and card reader [66].  See also the rejection of claim 1 regarding the card reader and keypad).
Regarding claims 14 and 17, modified Miller teaches:
The storage medium of claim 12/ method of claim 10, wherein the at least one parameter for backlighting is selected from the group consisting of: 
- a first parameter for activating one or more colors emitted by at least one backlighting light source internal to said at least one element to be protected; 
- a second parameter for intermittent activation of at least one backlighting light source internal to said at least one element to be protected; and 
- a combination of the first and second parameters (See Miller Col. 10, Lines 37-49 - describes a system that draws a user’s attention to a certain element of the system by changing the color of the light emitted by said element, flashing said light or using these light output variations in combination with other user sensory outputs [hearing and touch]).
Regarding claims 15 and 18, modified Miller teaches:
The storage medium of claim 14/ method of claim 17, wherein the at least one backlighting light source is selected from the group consisting of: 
- a light guide around at least part of said element to be protected; 
- a structure composed of a plastic part, connected to at least one light source internal to said at least one element to be protected, placed on an impact-resistant white part; 
- a structure composed of a light-diffusing part, connected to at least one light source internal to said at least one element to be protected, a light-diffusing frosted film and an impact-resistant protective part; and -7- 
- a light source disposed under at least one key of said element to be protected, when the element to be protected comprises a keypad (See Miller Figure 12 – elements [32, 252, 254, 256], Figure 13 – elements [254, 256, 258, 260]; Col. 15, Lines 21-45 - describes a keypad backlighting system that illuminates spaces between and around the keys and contains a light diffusing layer of material that is translucent or otherwise partially limits light transmission).






Response to Arguments
Applicant's arguments filed on have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 112(b):  
In view of the applicant’s remarks concerning the claims 1 and 6-8 pointing to the structure of elements noted in the specification of the instant application, the previous rejection is overruled.  All “means for…” elements of the claim limitations of the instant application that were previously rejected are shown to be tied to a particular structure in the specification.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Swinfen in the invention of Miller, as a whole.  Applicant asserts that Miller teaches the “interaction” between the transaction terminal and the user after the detection of an abnormality and that this sequence of “interaction” is opposite of the approach of the instant application.  However, as cited and as a whole, Miller does in fact teach the functions of the claimed invention of the instant application by describing transaction fraud detection measures wherein a transaction terminal is capable of detecting said fraud after an initial interaction between said terminal and a user that first engages with said terminal to initiate transaction protocols.  The citation of Miller and Swinfen needs to be considered as a whole, not just the sections cited by the examiner.    
For the purpose of examination, ATMs are broadly interpreted to be a type of an unattended transaction terminal, since they are typically unattended (except for transactions.  Therefore, Swinfen is relevant prior art establishing that time expiration as a user validation credential is well known in the art as noted above in the rejection of amended claims 1, 10 and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MATTHEW S WERONSKI/Examiner, Art Unit 4135                                                                                                                                                                                                        
                                                                                                                                                                                                      


/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687